Citation Nr: 0501559	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Entitlement to service connection for a right shoulder 
condition.

4.  Entitlement to service connection for a left ankle 
condition.

5.  Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, that granted the veteran's 
claim of entitlement to service connection for tinnitus, 
evaluating it as 10 percent disabling effective February 1, 
2000 (the day after the date of the veteran's discharge from 
service), and also denied the veteran's claims of entitlement 
to service connection for a left shoulder condition, a right 
shoulder condition, a left ankle condition, and a right ankle 
condition.  The veteran has perfected a timely appeal.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran experiences bilateral intermittent tinnitus.

3.  The veteran currently does not have a current left 
shoulder disability.

4.  The veteran does not have a current right shoulder 
disability.

5.  The veteran does not have a current left ankle disability

6.  The veteran does not have a current right ankle 
disability.


CONCLUSIONS OF LAW

1.  Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.25, 4.87, Diagnostic Code 6260 (2002 & 2004).

2.  The criteria for establishing entitlement to service 
connection for a left shoulder condition have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).

3.  The criteria for establishing entitlement to service 
connection for a right shoulder condition have not been met.

4.  The criteria for establishing entitlement to service 
connection for a left ankle condition have not been met.

5.  The criteria for establishing entitlement to service 
connection for a right ankle condition have not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
service connection claims.  In a letter dated in May 2001, 
prior to the adjudication of the currently appealed claims, 
the veteran and his representative were informed of what 
records VA would attempt to obtain on behalf of the veteran, 
what records the veteran was expected to provide in support 
of his claims, and of the need to advise VA of, or submit, 
any additional information or evidence that they wanted 
considered.  The letter also told him what the evidence 
needed to show in order to establish entitlement to service 
connection.  This information served to inform him of the 
evidence needed to substantiate the claims.  See Pelegrini, 
supra.  

In accordance with the requirements of the VCAA, the veteran 
was afforded VA examinations in April 2000, and January 2003.  
38 U.S.C.A. § 5103A(d).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claims of entitlement to separate 
schedular 10 percent disability ratings for bilateral 
tinnitus and entitlement to service connection for a left 
shoulder condition, a right shoulder condition, a left ankle 
condition, and a right ankle condition poses no risk of 
prejudice to the veteran.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

With regard to the tinnitus issue, the law and not the facts 
are controlling.  The Court has concluded that the VCAA was 
not applicable in such a case.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  VA's General Counsel has also held that the VCAA 
and its notice provisions are not applicable where the law 
and not the facts are controlling.  VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004).  


Factual Background

With respect to the veteran's request for separate schedular 
10 percent disability ratings for bilateral tinnitus, it is 
noted that, on VA audiology examination in May 2000, the 
veteran complained of intermittent bilateral tinnitus.  The 
results of audiology testing revealed tinnitus.  The 
diagnoses included bilateral intermittent tinnitus.

With respect to the veteran's service connection claims, it 
is noted that the veteran reported a pre-service medical 
history of a left clavicle fracture at his enlistment 
physical examination in April 1972.  He also reported that he 
was in good health at that time.  Clinical evaluation 
revealed that the veteran was entirely within normal limits 
and he was found qualified for enlistment.

The veteran consistently reported a pre-service medical 
history of a left clavicle fracture on periodic in-service 
physical examinations in November 1972, March 1975, December 
1977, April 1979, October 1980, July 1982, July 1985, July 
1988, September 1993.  This reported medical history was not 
considered disabling by the in-service examiners who saw the 
veteran.  Clinical evaluation was entirely within normal 
limits at each of these examinations, although a 1 inch scar 
on the neck near the left clavicle was noted in July 1982.  
It was not considered disabling.    

On outpatient treatment on January 29, 1979, the veteran 
complained of tightness and pain in his left shoulder muscles 
that had lasted for 3 days.  The veteran described his left 
shoulder pain as "very intense and throbbing."  

On outpatient treatment on January 30, 1979, the veteran 
complained that his left shoulder pain was more intense and 
he experienced a greater loss of motion in the shoulder and 
upper arm.  Objective examination revealed no changes, though 
there was significant pain and tenderness along the left 
clavicle and shoulder.  The impression was myositis.

On February 2, 1979, the veteran complained of left shoulder 
pain and a tightening sensation of the bilateral muscles 
around his lungs.  It was noted that he had been diagnosed 
with myositis and costochondral syndrome in the previous 4 
days.  The veteran stated that he continued to experience 
moderate discomfort.  Objective examination revealed 
tenderness in the left shoulder area.  The impression was 
costochondral syndrome that was improving.

On February 5, 1979, the veteran was hospitalized with acute 
musculoskeletal and sternoclavicular tenderness and swelling.  
At that time, he complained of discomfort over the sternum 
and both clavicles and shoulders, left greater than right.  
On admission, physical examination revealed an ill-appearing 
male with a pinkish-gray pallor to the skin giving the 
appearance of subtle but profound sickness.  The 
sternoclavicular area was tense, brawny, indurated, and 
exquisitely tender with erythema over the area.  There was 
tenderness on flexion of the neck which radiated to the 
sternal area.  There was tenderness over the sternoclavicular 
joints but no crepitus.  

The admission diagnosis was a viral syndrome.  While 
hospitalized, the veteran's sternocalvicular area was 
aspirated bilaterally and yielded pus.  Laboratory tests of 
this pus and blood test results all revealed staphylococcus 
aureus bacteria.  An incision and drainage of the sternal 
area released more purulent material.  X-rays of the 
sternoclavicular area showed no evidence of osteomyelitis or 
soft tissue infection.  The veteran was treated with high-
dose antibiotics and improved during his hospital stay.  The 
discharge diagnoses were staphylococcus aureus septicemia and 
sternoclavicular cellulitis.

On outpatient treatment in August 1985, the veteran 
complained of intermittent tinnitus as a result of 12 years 
of occupational noise exposure while working as a machinist's 
mate on nuclear-powered submarines.  

On outpatient treatment in September 1993, the veteran 
complained of tinnitus.  

The veteran reported a medical history that included left 
shoulder discomfort and muscle strain and a decreased range 
of motion in the right ankle with arthritis in the ankle 
joint on periodic physical examination in September 1998.  
The in-service examiner noted that each of these conditions 
was not considered disabling.  Clinical evaluation revealed 
decreased plantar flexion and arthritis in the right ankle, 
although this was not considered disabling, and the veteran 
was found qualified for retention in service.

On outpatient treatment in November 1998, the veteran 
complained of right ankle pain although he stated that his 
right ankle had not really been bothering him.  Objective 
examination of the right ankle revealed an active range of 
motion on dorsiflexion to 10 degrees.  The assessment was 
that the veteran was doing well.

In a "Report of Medical Assessment" at the veteran's 
separation from active service in November 1999, the veteran 
stated that he had injured his left shoulder in May 1998 and 
had sprained both of his ankles but had not sought treatment 
for any of these complaints.  Clinical evaluation revealed 
left ankle degenerative joint disease, which was not 
considered disabling.  The in-service examiner noted that the 
veteran had seen a physical therapist for his left ankle pain 
and that it had improved.  He also noted that the veteran 
experienced bilateral mild shoulder pain that was not 
limiting and not considered disabling.  An audiogram 
conducted at the veteran's separation from service indicated 
that he continued to complain of tinnitus.  The veteran was 
found qualified for separation from service.

On VA joints examination in April 2000, the veteran 
complained of bilateral ankle stiffness in the morning, 
usually relieved with stretching, and chronic "clicks and 
pops" in his shoulders but no pain or other complaints.  The 
veteran stated that he had broken his collar bone prior to 
active service.  

The VA examiner reviewed the veteran's medical records and 
noted that the veteran had complained of shoulder pain along 
with some flu complaints, which the examiner considered 
myalgia related to flu.  The veteran also stated that he had 
incurred an inversion injury to both ankles during service.  

Physical examination revealed a normal range of motion in the 
bilateral shoulders and normal bilateral shoulder strength 
without discomfort.  There was some protrusion of the distal 
part of the right clavicle but it was not tender.  Bilateral 
ankle examination showed no tenderness, no erythema, no 
increased temperature, and a normal range of motion and 
strength.  The veteran's left ankle had a negative drawer 
sign.  The assessment included a history of left ankle 
degenerative arthritis and a history of a left ankle 
inversion strain, but the VA examiner noted that the 
veteran's current physical examinations were unremarkable and 
within normal limits.

On VA audiology examination in May 2000, the veteran 
complained of bilateral intermittent tinnitus.  Audiology 
test results indicated tinnitus matched to a 3000 Hertz pure 
tone at 85 decibels in the left ear and at 75 decibels in the 
right ear.  The diagnoses included bilateral intermittent 
tinnitus.

In his October 2001 notice of disagreement, the veteran 
requested separate schedular 10 percent disability ratings 
for bilateral tinnitus.  

On VA joints examination in January 2003, the veteran 
complained of stiffness in both ankles associated with mild 
pain, left greater than right.  He denied any swelling of the 
ankle.  He stated that his symptoms improved after walking 
around and he experienced ankle problems 1 to 2 times per 
week.  The VA examiner stated that the veteran's claims file 
had been reviewed.  

The veteran could not recall any specific ankle injuries.  
Physical examination of the ankles revealed no deformities or 
swelling and no point tenderness to palpation.  The range of 
motion of the right ankle was to 15 degrees of dorsiflexion, 
40 degrees of plantar flexion, 20 degrees of eversion, and 30 
degrees of inversion.  The range of motion of the left ankle 
was to 10 degrees of dorsiflexion, 40 degrees of plantar 
flexion, 20 degrees of eversion, and 20 degrees of inversion.  
X-rays of the ankles showed no pathology.  The assessment was 
stiffness in both ankles, with no clinical evidence of loss 
of motion, and no radiological evidence of any pathology.


Analysis

The veteran and his service representative essentially 
contend on appeal that, the regulations pertaining to 
tinnitus are ambiguous, and he is entitled to separate 10 
percent disability ratings for bilateral tinnitus.  
Additionally, they contend that the veteran is entitled to 
service connection for a left shoulder condition, a right 
shoulder condition, a left ankle condition, and a right ankle 
condition based on injuries sustained during active service.

With respect to the veteran's claim of entitlement to 
separate schedular 10 percent disability ratings for 
tinnitus, the Board observes that Diagnostic Code 6260 was 
revised effective in June 2003 to provide that only a single 
10 percent evaluation could be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2004).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
The United States Court of Appeals for the Federal Circuit 
(hereinafter, "Federal Circuit") overruled the Court's 
holding in Karnas to the extent that Karnas allowed the 
retroactive application of a statute or regulation where the 
statute or regulation did not expressly provide for 
retroactive application.  Kuzma v. Principi, 341 F.3d 
1327, 1328-29 (Fed. Cir. 2003); see also Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002).

Nevertheless, the changes to Diagnostic Code 6260 effective 
in June 2003 did not provide for retroactive application.  
See 68 Fed. Reg. 25,822 (May 14, 2003).  Therefore, the 
veteran is entitled at least to application of the former 
Diagnostic Code 6260 prior to June 2003.  See Smith (Ellis) 
v. Principi, 17 Vet. App. 168 (2003) (although the change to 
the regulation prohibits the assignment of separate ratings 
for tinnitus effective in June 2003, the Board must analyze 
the applicability of separate ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedent 
opinion issued in May 2003.  VAOPGCPREC 2-03 (2003), 69 Fed. 
Reg. 25178 (2004).  VA's General Counsel held that Diagnostic 
Code 6260, as in effect prior to June 2003, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether the tinnitus was perceived as unilateral, 
bilateral, or in the head.  Separate ratings for tinnitus in 
each ear could not be assigned under Diagnostic Code 6260 or 
any other diagnostic code.  Id.  In this regard, the Board 
notes that it is bound by the precedent opinions issued by 
VA's General Counsel.  See Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000); see also 38 U.S.C.A. § 7104(c) (West 2002); 
and 38 C.F.R. § 19.5 (2004).

Here, the veteran's service representative essentially 
asserts that, as the Secretary expressly provided separate 
ratings for complete loss of one auricle and complete loss of 
both auricles under 38 C.F.R. § 4.87, Diagnostic Code 6207, 
and because it is not clear that 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (tinnitus) is limited to one rating (at least prior 
to June 2003), the ambiguity in Diagnostic Code 6260 should 
be resolved in the veteran's favor and separate 10 percent 
ratings should be assigned for bilateral tinnitus in each 
ear.

The Board also must consider whether separate ratings for 
tinnitus are warranted under 38 C.F.R. § 4.25 (2004).  This 
regulation states that, except as otherwise provided in the 
Rating Schedule, the disabilities arising from a single 
disease entity (e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc.) are to be rated separately, 
as are all other disabling conditions, if any.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2004).  
Therefore, the fundamental question is whether bilateral 
tinnitus constitutes two separate disabilities that are 
eligible for separate ratings under the Rating Schedule.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms.  The evaluation of the same "disability" 
or the same "manifestations" of a single disability under 
various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2004); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In 
VAOPGCPREC 2-03, the General Counsel noted that tinnitus is 
the perception of sound in the absence of any external 
stimulus.  See VAOPGCPREC 2-03 (citing The Merck Manual 665 
(17th ed. 1999)).  

VA also discussed the nature of tinnitus in the proposed 
amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.
68 Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register demonstrates that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for 
bilateral tinnitus in the right and left ear is not 
appropriate.  As a result, the Board concludes that 38 C.F.R. 
§ 4.25(b) does not provide a basis for assigning separate 
ratings for bilateral tinnitus.

This finding is supported by the regulatory scheme that forms 
the basis for evaluating the severity of a service-connected 
disability.  In this regard, the Board observes that 
disability ratings are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  The basis of disability evaluations is the 
ability to function under the ordinary conditions of daily 
life, including employment.  Regardless of the location of 
the disability, disability evaluations are based upon lack of 
usefulness of these body parts or systems.  38 C.F.R. § 4.10 
(2004).

In determining the appropriate rating for bilateral tinnitus, 
diagnostic codes pertaining to the auditory system specify 
the situations in which separate ratings are applicable 
depending on unilateral or bilateral manifestations.  For 
example, the rating for hearing loss depends on whether the 
hearing loss is in one ear or both ears.  In addition, 
Diagnostic Code 6207 provides a 30 percent rating for the 
complete loss of one auricle and a 50 percent rating for the 
complete loss of both auricles.  None of the remaining 
Diagnostic Codes pertaining to the auditory system provide 
for unilateral versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The veteran's service representative 
relies on this canon of construction for the proposition that 
the applicable regulation must be interpreted to allow for 
two separate and distinct ratings for bilateral tinnitus in 
each ear.

Prior to the June 2003 amendment, 38 C.F.R. § 4.87, 
Diagnostic Code 6260, did not expressly indicate whether each 
ear was to be rated separately for tinnitus.  However, the 
Supreme Court also held in Brown that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context."  Brown, 513 U.S. at 118 (citations omitted).  By 
reading the rating criteria for Diagnostic Code 6260 in the 
context of the remaining provisions concerning the auditory 
system found in the Rating Schedule, it is clear that a 
maximum 10 percent rating may be assigned for tinnitus, 
regardless of whether it is unilateral or bilateral, and that 
separate 10 percent ratings cannot be assigned for tinnitus 
in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  

Diagnostic Code 6260 does not distinguish between tinnitus 
that is perceived in one ear, both ears, or within the head.  
Other Diagnostic Codes pertaining to the auditory system 
specify whether the rating is to be assigned based on 
unilateral or bilateral involvement.  Because some of the 
Diagnostic Codes pertaining to the auditory system 
distinguish between unilateral and bilateral involvement, it 
is apparent from a plain reading of the regulations for 
rating disabilities of the auditory system that the omission 
of the distinguishing language from Diagnostic Code 6260 was 
intentional.  This interpretation of Diagnostic Code 6260 is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; whether unilateral 
or bilateral, tinnitus constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining Diagnostic Codes pertaining to disabilities of 
the auditory system, it indicates clearly that a 10 percent 
rating applies to recurrent tinnitus regardless of whether 
the involvement is unilateral or bilateral.  For these 
reasons, the Board finds that the arguments of the veteran's 
representative are without merit.  Accordingly, the veteran's 
claim of entitlement to separate 10 percent ratings for 
bilateral tinnitus is denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Turning to the veteran's service connection claims, the Board 
notes that, under the laws administered by VA, service 
connection may be granted for a disability resulting from 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be granted on the 
basis of a post-service initial diagnosis of a condition when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The veteran's service medical records, as just discussed, 
show treatment for in-service bilateral shoulder and 
bilateral ankle complaints, and thereby satisfy the 
requirement of in-service injury.  Physical examination 
yielded a report of right ankle arthritis.  

Arthritis is a chronic disease.  38 C.F.R. § 3.309(a).  Thus, 
if that disease were shown at any time after service, service 
connection would be presumed.  38 C.F.R. 3.303(b).  However, 
VA examiners were unable to identify any ankle pathology.  
Significantly, the X-ray examination on the January 2003 
examination, showed no pathology, including arthritis.

The remaining medical evidence does not contain a findings of 
current shoulder or ankle disability.  For example, on VA 
examination in April 2000, the veteran had a normal range of 
motion and normal strength in both shoulders and ankles.  The 
assessment included a history of left ankle degenerative 
arthritis and a history of a left ankle inversion strain.  
Critically, the VA examiner concluded that the veteran's 
current physical examinations of the shoulder and ankles all 
were unremarkable and within normal limits.  

Although the veteran complained of stiffness in both ankles 
and mild ankle pain on VA examination in January 2003, 
physical examination revealed no deformities or swelling and 
no point tenderness to palpation in either ankle.  More 
importantly, the VA examiner concluded that, although the 
veteran reported bilateral ankle stiffness, there was no 
clinical evidence of any loss of motion in the ankles and no 
radiological evidence of any ankle pathology.  

A report of symptoms without underlying pathology, does not 
satisfy the requirement for service connection, that there be 
current disability.  Hernandez-Toyens v. West, 11 Vet App 379 
(1998).

The Board has considered the veteran's report of current 
shoulder and ankle symptoms, however, in the absence 
competent medical evidence of underlying shoulder or ankle 
disability, the evidence is against the claims.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus and entitlement to service 
connection for a left shoulder condition, a right shoulder 
condition, a left ankle condition, and a right ankle 
condition.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003).  In reaching the conclusions above, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Thus, the appeal 
is denied.  


ORDER

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is denied.

Entitlement to service connection for a left shoulder 
condition is denied.

Entitlement to service connection for a right shoulder 
condition is denied.

Entitlement to service connection for a left ankle condition 
is denied.

Entitlement to service connection for a right ankle condition 
is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


